DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 23 - 42 are presented for examination. Claims 23 - 42 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 - 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). 

With respect to claim 23, applying step 1, the preamble of claim 23 claims a method so this claim falls within the statutory category of a process.
In order to apply step 2A, a recitation of claim 23 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:

A method of digitally modeling in two, three, or more dimensions an infrastructure, comprising: 
using digital two- or three-dimensional objects and attributing at least one flexibility attribute to at least one of the objects;
wherein each of the flexibility attributes comprise: 
at least one flexibility tolerance relating to the corresponding object.

Under Step 2A, prong one, the limitation of “using digital two- or three-dimensional objects and attributing at least one flexibility attribute to at least one of the objects” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally provide a judgment or evaluation of attributing or linking a flexibility to a digital two- or three-dimensional object to perform this limitation.
The limitation of “wherein each of the flexibility attributes comprise: at least one flexibility tolerance relating to the corresponding object;” is an abstract idea because it is directed to a mental process.  The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally judge or evaluate that a flexibility tolerance value goes with a particular object to perform this limitation.

step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional claim limitations outside the abstract idea. 
This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
There are no additional steps recited in the claim to provide a feature that is a meaningful limitation on the claim.
The claim, as a whole, is linked to linking flexible attributes to two- or three-dimensional objects, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into a physical process. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not include any additional limitations. The preamble is not analyzed as an additional element, as the preamble introduces the intended use of the claim, but does not recite any additional limitations that ties to the intended use of the claim for evaluation. The limitations in the claims have been indicated as directed to an abstract idea. 
Looking at the claim limitations as an ordered combination, claim 23 does not amount to significantly more. The claimed limitation is directed to linking flexible attributes to two- and three-dimensional objects. The specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in 

For the foregoing reasons, claim 23 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 24, the limitation of “24. The method according to claim 23, wherein the infrastructure is comprised of at least one or several of the following: architectural construction; building structural construction; mechanical, electrical, and/or plumbing infrastructure; heating, ventilating, and/or air-conditioning infrastructure; site layout; and facade component” as an ordered combination with claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claim 23, recited as being directed to a mental process above.
The limitation of “24. The method according to claim 23, wherein the infrastructure is comprised of at least one or several of the following: architectural construction; building structural construction; mechanical, electrical, and/or plumbing infrastructure; heating, ventilating, and/or air-conditioning infrastructure; site layout; and facade component”, individually, only provides a description of the infrastructure recited in the preamble of claim 23, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital 

With respect to claim 25, the limitation of “25. The method according to claim 23, wherein each of the tolerance(s) is a flexibility parameter taken from the following list: position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof, related to said object” as an ordered combination with claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claim 23, recited as being directed to a mental process above.
The limitation of “25. The method according to claim 23, wherein each of the tolerance(s) is a flexibility parameter taken from the following list: position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof, related to said object”, individually, only provides a description of the type of parameters that define the tolerances in claim 23, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. 

With respect to claim 26, the limitation of “26. The method according to claim 25, wherein each of the at least one flexibility attribute comprises: a numerical value computed on the basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters” as an ordered combination with claim 25 and ultimately claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claims 25 and ultimately claim 23, recited as being directed to a mental process above.
The limitation of “26. The method according to claim 25, wherein each of the at least one flexibility attribute comprises: a numerical value computed on the basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters”, individually, only provides a description of values of the flexible attribute recited in claim 23, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the previous methods recited in the Background, for example in paragraph [0006] by using the flexibility attributes to resolve conflicts in building models. However, claim 23 does not provide any recitation of identifying conflicts with two- or three-dimensional 

With respect to claim 27, the limitation of “27. The method according to claim 25, wherein at least one of the tolerance(s) is a numerical dimensional tolerance associated with the size and/or position of the corresponding object” as an ordered combination with claims 25 and ultimately claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claims 25 and ultimately claim 23, recited as being directed to a mental process above.
The limitation of “27. The method according to claim 25, wherein at least one of the tolerance(s) is a numerical dimensional tolerance associated with the size and/or position of the corresponding object”, individually, only provides a description of the tolerances in claim 25, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the previous methods recited in the Background, for example in paragraph [0006] by using the flexibility attributes to resolve conflicts in building models. However, claims 23 and 25 does not provide any recitation of identifying conflicts with two- or three-dimensional objects. Therefore, the claims cannot reflect an improvement found in the specification when there are limitations or subject matter missing in the claims that recites what the flexibility attributes are used for. The recitation of a description of tolerances does not provide subject matter with the flexibility attributes to provide significantly more than the judicial exception.

With respect to claim 28, the limitation of “28. The method according to claim 25, wherein at least one of the flexibility parameter(s) comprises: a numerical value reflecting a cost or a time related to the corresponding object” as an ordered combination with claim 25 and ultimately claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claims 25 and ultimately claim 23, recited as being directed to a mental process above.
The limitation of “28. The method according to claim 25, wherein at least one of the flexibility parameter(s) comprises: a numerical value reflecting a cost or a time related to the corresponding object”, individually, only provides a description of values of the flexible parameters recited in claim 25, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the previous methods recited in the Background, for example in paragraph [0006] by using the flexibility attributes to resolve conflicts in building models. However, claim 23 does not provide any recitation of identifying conflicts with two- or three-dimensional objects. Therefore, the claims cannot reflect an improvement found in the specification when there are limitations or subject matter missing in the claims that recites what the flexibility attributes are used for. The recitation of a description of the type of infrastructure does not provide subject matter with the flexibility attributes to provide significantly more than the judicial exception.

With respect to claim 29, the limitation of “29. The method according to claim 28, wherein the at least one flexibility parameter further comprises: a numerical value reflecting a total cost or construction time of the infrastructure” as an ordered combination with claims 28, which depends from claim 25, and ultimately depends 
The limitation of “29. The method according to claim 28, wherein the at least one flexibility parameter further comprises: a numerical value reflecting a total cost or construction time of the infrastructure”, individually, only provides a description of values of the flexible parameters recited in claim 28, but does not provide any additional elements that are sufficient to amount to significantly more than the juridical exception. As recited above, the specification recites an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Paragraphs [0038] and [0047] provide an improvement in the technology over the previous methods recited in the Background, for example in paragraph [0006] by using the flexibility attributes to resolve conflicts in building models. However, claim 23 does not provide any recitation of identifying conflicts with two- or three-dimensional objects. Therefore, the claims cannot reflect an improvement found in the specification when there are limitations or subject matter missing in the claims that recites what the flexibility attributes are used for. The recitation of a description of the type of infrastructure does not provide subject matter with the flexibility attributes to provide significantly more than the judicial exception.

With respect 30, the limitation of “30. The method according to claim 23, further comprising: outputting a digital model of the building infrastructure, said model comprising: the objects with the at least one flexibility attribute”, as an ordered combination with claim 23, falls under the abstract idea as being directed to a mental process, due to its dependence on claim 23, recited as being directed to a mental process above.
The limitation of “outputting a digital model of the building infrastructure, said model comprising: the objects with the at least one flexibility attribute”, individually, falls within the category of insignificant extra-

For the foregoing reasons, claims 23 - 30 are directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Examiner’s Note on 101 for claims 31 - 42
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. 
The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, because unlike claims 23 - 30, dependent claims 31 and 41 recite subject matter that appears to reflect back to the improvement in the specification, with regards to the specification reciting an issue with identifying a conflict between objects in different designs, but none of the previous methods provide a solution for solving the conflict in paragraph [0006], and the invention provides a solution in the form of providing a facilitated conflict management between digital objects of a building in paragraph [0007], with paragraph [0038] recites using flexibility attributes to provide useful information for managing conflicts with other models in the same building or building area, and paragraph [0047] adds selecting solutions of conflicts and adapt them based on parameters of the conflict and objects, to provide a conflict resolution with a minimum displacement of objects. Accordingly, claims 31 and 41 passes Step 2A (prong 1). 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.


Claims 41 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 41 recites a computer program having instructions that are executable by a processor. Based on the language of the claim being directed to a computer program, the program is interpreted as software per se. 

Claim 42 is rejected due to dependency on inherited claim deficiencies.

Claims 41 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is software per set and not a machine, a manufacture, a process (or method), or composition of matter, and therefore the computer program covers material not found in the four statutory categories, and falls outside the plainly expressed scope of 35 U.S.C. 101.

Suggested language: Amend the claim to recite “A non-transitory computer readable medium storing a computer program having instructions executable by a computer, the instructions configuring the computer to perform the steps of:”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 - 25, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reghetti et al. (U.S. PG Pub 2008/0275674 A1), hereinafter “Reghetti”.

Reghetti discloses:
a method of digitally modeling in two, three, or more dimensions an infrastructure, comprising: using digital two- or three-dimensional objects (Reghetti, paragraph [0027] discloses physical building construction components represented as 2D and 3D objects in CAD drawings.)

attributing at least one flexibility attribute to at least one of the objects (Reghetti, paragraph [0035] - [0036] discloses a conflict between two components (pipe and heating duct, par. [0029]), and a clearance measurement for resolving the conflict is associated with adjustments for the pipe (and not the heating duct).)

wherein each of the flexibility attributes comprise: at least one flexibility tolerance relating to the corresponding object (Reghetti, paragraph [0035] discloses a clearance, in terms of a measurement in which a component is adjusted to resolve conflictions and obstructions with components.)

For claim 24: The prior art of Reghetti discloses claim 24: The method according to claim 23, wherein:
the infrastructure is comprised of at least one or several of the following: architectural construction; building structural construction; mechanical, electrical, and/or plumbing infrastructure; heating, ventilating, and/or air-conditioning infrastructure; site layout; and facade component (Reghetti, paragraph [0027] - [0028] discloses using CAD drawings representing building construction components, in particular pipes, vents and ducts in buildings.)
For claim 25: The prior art of Reghetti discloses claim 25: The method according to claim 23, wherein:
each of the tolerance(s) is a flexibility parameter taken from the following list: position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof, related to said object (Reghetti, paragraph [0034] discloses listing of component(s) identified as being in conflict, in which the identification includes measurements (length or diameter), location of the component(s), with paragraph [0035] adds the measurements or location in terms of the clearance to resolve the conflicting components.)
For claim 27: The prior art of Reghetti discloses claim 27: The method according to claim 25, wherein:
at least one of the tolerance(s) is a numerical dimensional tolerance associated with the size and/or position of the corresponding object (Reghetti, paragraph [0035] discloses a clearance for each object in terms of a measurement of space between two objects, and paragraph [0036] adds that one of the components position is adjusted to provide the clearance distance to resolve the conflict.)
For claim 30: The prior art of Reghetti discloses claim 30: The method according to claim 23, further comprising: 
outputting a digital model of the building infrastructure, said model comprising: the objects with the at least one flexibility attribute (Reghetti , paragraphs [0040] - [0041] discloses a CAD application, shown in FIG. 2 which includes the main CAD drawing showing conflicts, and the dialog box used to resolve the conflicts based on providing the clearance necessary to resolve the conflicts.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reghetti et al. (U.S. PG Pub 2008/0275674 A1), and further in view of Reghetti et al. (U.S. PG Pub 2013/0338970 A1), hereinafter “Reghetti 2”.

As per claim 28, the prior art of Reghetti discloses the method of claim 25.
	The prior art of Reghetti does not expressly disclose:
	wherein at least one of the flexibility parameter(s) comprises: a numerical value reflecting a cost or a time related to the corresponding object.

Reghetti 2 however discloses:
wherein at least one of the flexibility parameter(s) comprises: a numerical value reflecting a cost or a time related to the corresponding object (Reghetti 2, paragraph [0034] discloses components with attributes that includes cost, dimensions and associated with BIM and contain BIM data, and paragraphs [0053] - [0056] discloses BIM data associated with cost, materials, dimensions, density, cost of energy, temperature, weight, safety, specifications, and associated with an object and displayed using a CAD program, with dimensions, temperature, and cost typically provided in numerical form, and used in the display in the resolving of conflicts as well as to avoid additional conflicts.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of 
For claim 29: The combination of Reghetti and Reghetti 2 discloses claim 29: The method according to claim 28, wherein:
the at least one flexibility parameter further comprises: a numerical value reflecting a total cost or construction time of the infrastructure (Reghetti 2, paragraph [0020] discloses specification regarding the building, including cost specs, construction time specs, materials, size, and other specification, as well as building specifications for a facility, as provided in paragraph [0021]).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the BIM data used to resolve conflicts that also include cost data teaching of Reghetti 2. The motivation to do so would have been because Reghetti 2 discloses the benefit of a CAD program which can render 2D or 3D conflict resolutions, in which the operating conditions of a building can be simulated, managed, optimized, and verified in real-time or near real-time (Reghetti 2, paragraph [0004]).
Claims 31 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Reghetti et al. (U.S. PG Pub 2008/0275674 A1), and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1), hereinafter “Bumbalough”.
As per claim 31, Reghetti discloses:
a method for merging and managing several digital two, three, or more dimensional infrastructure models (Reghetti, paragraph [0027] discloses physical building construction components represented as 2D and 3D objects in CAD drawings, and paragraph [0030] adds components pieces connected to create segments, and the segments connected to complete the component.)

wherein at least one of the models is generated using digital two- or three-dimensional objects (Reghetti, paragraph [0027] discloses CAD drawings with two-dimensional or three-dimensional objects that represent physical building components, with “CAD drawing” representing either 2D or 3D.)

attributing at least one flexibility attribute to at least one of the objects (Reghetti, paragraph [0035] - [0036] discloses a conflict between two components (pipe and heating duct, par. [0029]), and a clearance measurement for resolving the conflict is associated with adjustments for the pipe (and not the heating duct).)

wherein each of the flexibility attributes comprises at least one flexibility tolerance relating to the corresponding object (Reghetti, paragraph [0035] discloses a clearance, in terms of a measurement in which a component is adjusted to resolve conflictions and obstructions with components.)

said method comprising (b) automatically detecting potential conflict(s) between objects of the models (Reghetti, paragraph [0032] discloses identifying conflicts within a CAD drawing, represented in 3D or 2D, with a conflict resolution system, with paragraph [0033] adding objects identified as conflicted are highlighted in the CAD drawing.)

(c) automatically searching for at least one possible solution to each of the at least one conflict, based on the flexibility attribute(s) of the objects related to the conflict (Reghetti, paragraph [0035] discloses changing a measurement of a component by a user or automatically by the system, disclosed as a clearance between components to resolve the conflicts. Paragraph [0036] recites the phrase “clearance distance”.)

Reghetti does not expressly disclose:
(a) importing and aggregating the models.

Bumbalough however discloses:
(a) importing and aggregating the models (Bumbalough, paragraph [0005] discloses receiving building information model elements, and combining the elements to generate a building information model.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).

For claim 41: Reghetti discloses:
a computer program having instructions that are executable by a computer, wherein the instructions, when running on said computer (Reghetti, paragraph [0038] discloses a CAD drawing conflict resolution system using at least one type of CAD software program.)

configured for and comprise merging and managing several digital two, three, or more dimensional infrastructure models (Reghetti, paragraph [0027] discloses physical building construction components represented as 2D and 3D objects in CAD drawings, and paragraph [0030] adds components pieces connected to create segments, and the segments connected to complete the component.)

wherein at least one of the models is generated using digital two- or three-dimensional objects (Reghetti, paragraph [0027] discloses CAD drawings with two-dimensional or three-dimensional objects that represent physical building components, with “CAD drawing” representing either 2D or 3D.)

(Reghetti, paragraph [0035] - [0036] discloses a conflict between two components (pipe and heating duct, par. [0029]), and a clearance measurement for resolving the conflict is associated with adjustments for the pipe (and not the heating duct).)

wherein each of the flexibility attributes comprises: at least one flexibility tolerance relating to the corresponding object (Reghetti, paragraph [0035] discloses a clearance, in terms of a measurement in which a component is adjusted to resolve conflictions and obstructions with components.)

automatically detecting potential conflict(s) between objects of the models (Reghetti, paragraph [0032] discloses identifying conflicts within a CAD drawing, represented in 3D or 2D, with a conflict resolution system, with paragraph [0033] adding objects identified as conflicted are highlighted in the CAD drawing.)

automatically searching for at least one possible solution to each of the at least one conflict, based on the flexibility attribute(s) of the objects related to the conflict (Reghetti, paragraph [0035] discloses changing a measurement of a component by a user or automatically by the system, disclosed as a clearance between components to resolve the conflicts. Paragraph [0036] recites the phrase “clearance distance”.)

Reghetti does not expressly disclose:
importing and aggregating the models.

Bumbalough however discloses:
importing and aggregating the models (Bumbalough, paragraph [0005] discloses receiving building information model elements, and combining the elements to generate a building information model.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough. The 
For claim 32: The combination of Reghetti and Bumbalough discloses claim 32: The method according to claim 31, wherein:
the at least one possible solution comprises: a change in position, size, and/or type of at least one of the objects related to the conflict, said change being based on the flexibility attribute(s) of said object(s).
(Reghetti, paragraph [0035] discloses changing a measurement of a component to resolve the conflict between objects, for example changing a diameter for pipes to provide a clearance for the pipe and any obstructions, and paragraphs [0037] - [0038] adding different clearance measurements for components (pipes) to resolve conflicts in the CAD drawings.)
For claim 33: The combination of Reghetti and Bumbalough discloses claim 33: The method according to claim 32, wherein:
the at least one object whose position, size, and/or type is changed for solving to the conflict is/are selected among the objects related to the conflict on the basis of a criterion of highest flexibility attribute (Reghetti, paragraph [0037] discloses conflicts between components, for example a ventilation duct and pipes, in which the amount of pipes are reduced based on the clearance needed to resolve the conflict.)
For claim 34: The combination of Reghetti and Bumbalough discloses claim 34: The method according to claim 31, wherein:
for the at least one model each of the tolerance(s) is a flexibility parameter taken from the following list: position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof, related to said object (Reghetti, paragraph [0034] discloses listing of component(s) identified as being in conflict, in which the identification includes measurements (length or diameter), location of the component(s), with paragraph [0035] adds the measurements or location in terms of the clearance to resolve the conflicting components.)

step (c) comprises: for each conflict, exploring in an iterative manner changes to at least one of the objects related to said conflict, said changes being based on the flexibility parameter(s) of said object, and for each change checking to which extent said conflict is solved (Reghetti, paragraph [0042] discloses changing the clearance for an object to resolve a conflict by changing the clearance measurement to avoid an obtrusion but come into conflict with a different object, and having to repeat the step of avoiding an obtrusion by performing the step of avoiding all obtrusions to not only avoid the original object, but to avoid all other obtrusions to resolve any future conflicts indicated by the system.)
For claim 35: The combination of Reghetti and Bumbalough discloses claim 35: The method according to claim 34, wherein:
in step (c) the exploration of changes to the at least one object is made within a numerical dimensional tolerance contained in the flexibility parameter(s) of said object(s) (Reghetti, paragraph [0035] discloses a clearance for each object in terms of a measurement of space between two objects, and paragraph [0036] adds that one of the components position is adjusted to provide the clearance distance to resolve the conflict, along with paragraph [0042] discloses finding the clearance measurement which will resolve a conflict.)

For claim 36: The combination of Reghetti and Bumbalough discloses claim 36: The method according to claim 31, wherein:
step (c) further comprises: for each solution, detecting potential conflict(s) with other objects (Reghetti, paragraph [0042] discloses a proposal for adjusting a component to avoid an obstruction to resolve one conflict, but the proposal creates a different conflict with another object.)
For claim 37: The combination of Reghetti and Bumbalough discloses claim 37: The method according to claim 36, wherein:
step (c) further comprises: selecting at least one solution that does not conflict with the other objects (Reghetti, paragraph [0042] discloses the ability to avoid the new conflict with an object when resolving a conflict with a different object by selecting a proposal to avoid both of the obstructions, resolving both potential conflicts.)
For claim 38: The combination of Reghetti and Bumbalough discloses 38: The method according to claim 31, further comprising:
(d) issuing a report of the conflict solution(s), said report containing information about modifications of the solution(s) to the conflict(s) (Bumbalough, paragraph [0052] discloses outputting building information model information, with paragraph [0057] discloses the output includes modification of elements for a BIM model, as well as fully resolved building information models after conflicts have been resolved after evaluations have been performed, and  paragraph [0063] adds a plug-in interface to provide the ability to report data, for example, using an output panel.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough and the additional teaching of the ability to provide a report of the BIM model with resolved conflicts and the ability to provide wired or wireless communication, also disclosed in Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).

For claim 39: The combination of Reghetti and Bumbalough discloses claim 39: The method according to claim 38, further comprising: 
(e) transmitting the report for updating the models further to the solution(s) to the conflict(s) (Bumbalough, paragraph [0052] discloses outputting building information model information, with paragraph [0057] discloses the output includes modification of elements for a BIM model, as well as fully resolved building information models after conflicts have been resolved after evaluations have been performed, and  paragraph [0063] adds a plug-in interface to provide the ability to report data, for example, using an output panel.)
Paragraph [0040] provides a wireless or local area network (LAN) to provide communication with client terminals or a service platform.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of Reghetti 1 with the receiving and combining the BIM elements to form a BIM model teaching of Bumbalough and the additional teaching of the ability to provide a report of the BIM model with resolved conflicts and the ability to provide wired or wireless communication, also disclosed in Bumbalough. The motivation to do so would have been because Bumbalough discloses the benefit of a resolver to generate a 3D BIM model that presents no conflicts (Bumbalough, paragraph [0057]).
For claim 40: The combination of Reghetti and Bumbalough discloses claim 40: The method according to claim 31, wherein:
the detection of potential conflict(s) at step (b) can be based on a geometrical, temporal, or other overlap between the objects (Reghetti, paragraph [0029] - [0032] discloses a connection of components which intersect with an obstruction in CAD, in this case a connection of pipes intersecting with heating ducts, with the system identifying the conflicts with the components and obstructions in the CAD drawings.)
For claim 42: The combination of Reghetti and Bumbalough discloses claim 42: The computer program according to claim 41, wherein:
the computer program is a plug-in for a two, three, or more dimensional infrastructure design computer program or a web-based platform (Bumbalough, paragraph [0033] discloses generating BIM models using CAD software, which can be a plug-in to existing CAD software, and according to paragraph [0038] offer the ability to offer the present invention (generate BIM models) as a web-based application for clients to access.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the conflict resolution of structural elements based on clearance values teaching of 

Allowable Subject Matter
Claim 26 is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming rejections under 35 U.S.C. 101.

The references of Reghetti et al. (U.S. PG Pub 2008/0275674 A1) discloses a conflict resolution system regarding BIM models, and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1) adds receiving building information models.

However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 26, wherein each of the at least one flexibility attribute comprises: a numerical value computed on the basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
July 3, 2021